Title: To George Washington from James Lovell, June–July 1789
From: Lovell, James
To: Washington, George

 

[Boston, June-July, 1789]

Though your Excellency be not a Pope nor I a Murderer, yet I write under the full Influence of an Idea expressed by Cicero, when soliciting for his Friend Fabius the Patronage of Marcus Cælius a Curule Odile; “novi ego vos magnos patronos: hominem occidat oportet qui vestra opera uti velit”—When I first addressed myself to your Excellency, thirteen years ago, my Life & Liberty were at Stake, now, the Comfort of all my latter Days is at Hazard. My Confidence then was founded in your Character known only by Report; I have, now, the superadded Props of personal Knowledge and a Series of Experience: But, even this Combination would not have Strength to induce my present Attempt, if I was conscious of one past moments Indifference to your Fame, or; if I suspected that your Patronage of my endeavours at this time could tend in the least Measure to detract from your Dignity. I have lived a Life of unremitted industry from the first Period of my manhood; yet I have aspired to no fortune greater than competence or more durable than my fidelity. I think I was predestinated a labouring ox; I have been commonly muzled in the Field, and sometimes also, lately, at the Manger. This went near to breaking my native Spirit, and has turned my Aims to an Employment under Those who will readily conceive that Food is essential to Strength and Hope to Perseverance. I am earnestly solicitous for a Service on the Tenure of Good-Behavior, and I am proud enough to conclude it would be a Tenure for Life provided the Service should lay within the Lines of my Capacity.
Without Metaphor—I will state some Facts to your Excellency, and will then further explain my Wishes. Upon my Return in 1782 from a constant Attendance 5 years in Congress I acted as Receiver under the Financier. While I was absent in New Hampshire on his Business, my Townsmen chose me Representative for Boston, which I declined, upon finding that an eminently jealous Republican had suggested my Inelegibility, because of my Receivorship; altho’ he immediately promoted the Choice of Mr Appleton, who was continental Loan Officer. I was chosen, some Time after, by the General Assembly Naval Officer of this Port, without any Solicitation on my Part, because

I openly avow myself determined never to seek a Place filled by another, even by an unworthy Man. Troubles arose in this State; my oldest Son was of the Horse which took Shattuck, my second was Adjutant with General Lincoln against Shays, and my own Sentiments and Endeavors were well known; so that, in the Elections of 1787, the Man who had been displaced (and whose Ill Conduct was on the Records of the Senate) was reelected into the Naval Office by the joint Balot of both Houses, altho a Committee appointed for Scrutiny had reported that “the naval officers had done their Duty faithfully.”
The Collector having resigned, I was in a few Days put into his Place by the seperate Balot of both Houses, some of the Majority of the lower House (which had before Swallowed up the Balot of the Senate) having been ashamed of their former Doings. Since which, the Check of the Senate has been my Protection, and has in some Measure restored me to my usual Confidence in Industry & Fidelity for continued Maintenance.
A new Scene is now opening. The fœderal Government will probably annihilate the State-Collectorships. I do not foresee exactly how it will operate. I have only formed some Conjectures. Espousing the New Constitution from the Beginning upon general Principles, I did not even turn my Thoughts to its Operation upon me individually. A prudent cautious Friend, of the Council, once my Colleague in Congress, consulted my Opinion early, with Assurances of Secresy and Freedom from Harm. Knowing we differed in Judgment, I told him I was for it “Knuckle & Thumb, Hip & Thigh, Tooth & Nail[”]; I might have added “Dagger & Pistol,” for I was persuaded, like your Excellency, very early, that if we did not take the proposed Constitution, Blood alone could procure a similar one. The Doctor thanked me for my Openess, and renewed his Promise that it should not harm me Thus do Men differ in Spirit! In the New Goverment the President is to nominate and by advice & Consent of the Senate is to appoint all Officers except such as the President alone or the Judge of the Supreme Court or the Heads of Departments may be empowered to appoint. The Arrangement is yet in Embrio. It is nearly to beat the Air to make any Application, or, to use a more decent Phrase, offer my Services. But as Mr Gorham and his nearest Friends avow his Solicitation for my present Office or the One in which it may be involved;

and, as they openly declare their Confidence of his being preferred before all other Candidates, it is a Sort of Self Murder in me to be silent. He is gone on to the Fountain Head, as is Mr Otis, and as perhaps are Twenty others with various Merits to me unknown. But, as Congress, after constituting its Officers, will confine its Views to Industry Fidelity and Capacity in it’s Choice of Officers, and, as None of the Candidates for the Collectorship of this Port will dare deny to me the two first Qualities, I will only here notice the last—“He was not (they will say of me) educated behind a Compter.” That is true. But, I have often instructed Others in Bookkeeping, and I have, in my Employment, Major Rice a Man compleat in that Branch and of consummate Integrity; and have also another Person who has been five years in the Revenue office, and whom I have, hitherto, retained in Preference to my own amiable Sons, because these latter were not yet innured to Habits of rigid Industry. Besides, your Excellency knows my Power of Calculation, by my brainrending Work of decyphering all the Papers intercepted from the British & lodged in Congress during the War, various as they were in Kind. Having noticed Capacity as relating only to Calculation & Method, permit me to be certain that your Excellency will not count as useless, in a Port Officer, the superadded Ability to interpret commercial Vouchers, and to explain to Foreigners the Propriety of our Public Acts and the comparitive Moderation of our Imposts. Could I know that the Nomination would lay with your Excellency I should here close, by referring to our first Interview when you kindly told me Congress had “forestalled your own strong Inclination by recommending me to you for an Office,” by Resolves to which I was then an intire Stranger—Jan. 5–1776 Journals.
But, Sir, the most difficult Part of this Business is yet to be attempted. If I am to be judged thus far not bashfull, I now risk being thought impudent. I shall be sorry, very sorry indeed for that; altho’ Cicero has said “Qui semal fiores modestiæ transient, hunc bene graviter impudentem a sic oportetr I must ask your Excellency’s Influence, if in the Course of Arrangements it should fall to the Heads of Departments to appoint for this Port or District. Whenever the Union can be as well or better served by taking up State Arrangements or Officers, than otherways, it

will be done I am sure, to prevent an Idea that Congress descend to the meer Point of diracinating all State-Consequence.
Some Men “cannot dig, and to beg are ashamed”. Having spent 30 Years altogether in a literary Course, Gardning & Mechanicks were practiced by me as amusements only; therefore, altho’ I can dig & hew also, yet an Apprentice Boy in either Branch would run away with my Income. To beg (in the gross Sense) I am verily ashamed: But, I can, with most cordial Devotion and upon every proper Call, supplicate Objects bearing proportionate Attributes of real Deity; while no one can more than I contemn an Image of Clay or a living Brute erected for Adoration either by Superstitious Bigotry or political Phrensy.
Now, I have reached the Place where I must be permitted to declare, with great Solemnity, that if I did not think my own Interest and the Public Service, in my present Pursuit perfectly coincident, I should not have dared to lift up my Eye to You for Patronage. I am, with Gratitude and habituated Esteem, Your Excellency’s most obedient Friend and Humble Servant

James Lovell

